June 4, 2015Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Tax Exempt Cash Management Funds -Dreyfus Tax Exempt Cash Management -Dreyfus California AMT-Free Municipal Cash Management -Dreyfus New York AMT-Free Municipal Cash Management 1933 Act File No.: 2-892751940 Act File No.: 811-3954CIK No.: 0000740123Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 58 to the Registration Statement, electronically filed with the Securities and Exchange Commission on May 27, 2015 for the above-referenced Funds.Please address any comments or questions to my attention at 212-922-6906.Sincerely,/s/ Elyse CardonaElyse CardonaParalegal
